  

Exhibit 10.5

 

EXPENSE ADVANCEMENT AGREEMENT

 

THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as of November 15,
2018, is made and entered into by and between Boxwood Merger Corp., a Delaware
corporation (the “Corporation”) and Boxwood Sponsor, LLC (the “Sponsor”).

 

RECITALS

 

WHEREAS, the Corporation is pursuing an initial public offering (the “Offering”)
pursuant to which the Corporation will issue and sell up to 23,000,000 units
(the “Units”) (including up to 3,000,000 Units subject to an over-allotment
option granted to the underwriters of the Offering), with each Unit comprised of
one share of Class A common stock, par value $0.0001 per share (the “Common
Stock”), of the Corporation and one warrant, each warrant exercisable to
purchase one share of Common Stock at $11.50 per share, subject to certain
adjustments (each, a “Warrant,” and collectively, the “Warrants”);

 

WHEREAS, the Corporation has filed with the Securities and Exchange Commission a
registration statement on Form S-1, File No. 333-228018 (the “Registration
Statement”) for the registration, under the Securities Act of 1933, (the
“Securities Act”), of the Units, and the Warrants and Common Stock comprising
the Units, including a related prospectus (the “Prospectus”);

 

WHEREAS, the gross proceeds of the Offering will be deposited in a trust account
(the “Trust Account”) at JPMorgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the Registration
Statement and the Prospectus; and

 

WHEREAS, the Sponsor desires to enter into this Agreement in order to facilitate
the Offering and the other transactions contemplated in the Registration
Statement and the Prospectus, including any merger, capital stock exchange,
asset acquisition, stock purchase, reorganization, recapitalization or other
similar business combination by the Corporation with one or more businesses as
described in the Registration Statement and the Prospectus (a “Business
Combination”).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.           (a)            From time to time, as may be requested by the
Corporation, the Sponsor agrees to advance to the Corporation up to $1,000,000
in the aggregate, in each instance pursuant to the terms of a promissory note,
substantially in the form attached as Exhibit A hereto (the “Note”), as may be
necessary to fund the Corporation’s expenses relating to investigating and
selecting a target business and for other working capital requirements following
the Offering and prior to any potential Business Combination.

 

(b)          The Sponsor represents to the Corporation that it is capable of
making such advances to satisfy its obligations under clause (a) of this Section
1.

 

(c)          Notwithstanding anything to the contrary herein or in the Note, the
Sponsor hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution from the Trust Account in which the proceeds
of the Offering, as described in greater detail in the Registration Statement
and the Prospectus, will be deposited, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever; provided, however, that if the Corporation completes
its Business Combination, the Corporation shall repay such loaned amounts out of
the proceeds released to the Corporation from the Trust Account.

 

 1 

 

  

2.           This Agreement, together with the Note, constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Agreement may not be changed, amended, modified or
waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.

 

3.           No party may assign either this Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Agreement shall be binding on the
undersigned and each of his or its heirs, personal representatives, successors
and assigns.

 

4.           Any notice, statement or demand authorized by this Agreement shall
be sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) the date and time shown on an electronic or telefacsimile transmission
confirmation, or (iii) if sent by certified mail or private courier service
within five (5) days after deposit of such notice, postage prepaid. Such notice,
statement or demand shall be addressed as follows:

 

If to the Corporation:



Boxwood Merger Corp.
1112 Montana Avenue, Suite 901
Santa Monica, CA 90403
Attn: Stephen M. Kadenacy
Email: sk@boxwoodmc.com

 

with a copy in each case (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
MetLife Building

200 Park Avenue
New York, NY 10166
Attn: Alan Annex, Esq.
Facsimile: (202) 801-9201
Email: annexa@gtlaw.com

 

If to the Sponsor:

Boxwood Sponsor, LLC
1112 Montana Avenue, Suite 901
Santa Monica, CA 90403
Attn: Stephen M. Kadenacy
Email: sk@boxwoodmc.com

 

with a copy in each case (which shall not constitute notice) to:

 

Macquarie Capital (USA) Inc.

125 West 55th Street

New York, New York 10019

Attn: Jin Chun, Managing Director

Email: jin.chun@macquarie.com 

 

 2 

 

  

5.           This Agreement may be executed in any number of original,
electronic or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

6.           This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

7.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Agreement shall be brought and enforced in the courts of New York, in the
State of New York, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  BOXWOOD MERGER CORP., a Delaware corporation

 

  By: /s/ Stephen M. Kadenacy     Name:  Stephen M. Kadenacy     Title:  Chief
Executive Officer

 

  BOXWOOD SPONSOR, LLC, a Delaware limited liability company

 

  By: /s/ Stephen M. Kadenacy     Name: Stephen M. Kadenacy     Title: Manager

 

  By: /s/ Jin Chun     Name: Jin Chun     Title: Manager

 

[Signature Page to Expense Advancement Agreement]

 

 4 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount:  Up to $1,000,000

Dated as of               , 20__

Santa Monica, California

 

Pursuant to that certain Expense Advancement Agreement (the “Agreement”) dated
as of November 15, 2018, by and between Boxwood Merger Corp., a Delaware
corporation (the “Maker”) and Boxwood Sponsor, LLC, a Delaware limited liability
company, or its registered assigns or successors in interest (the “Payee”), the
Maker hereby promises to pay to the order of the Payee the principal sum of One
Million Dollars ($1,000,000) or such lesser amount as shall have been advanced
by Payee to Maker and shall remain unpaid (or not otherwise converted as
provided for in Section 15) under this Note on the Maturity Date (as defined
below) in lawful money of the United States of America, on the terms and
conditions described below.  All payments on this Note shall be made by check or
wire transfer of immediately available funds or as otherwise determined by the
Maker to such account as the Payee may from time to time designate by written
notice in accordance with the provisions of this Note. Certain terms used herein
but not defined herein shall have the meaning given to such terms in the
Agreement.

 

1.           Principal. The entire unpaid principal balance of the Note (less
any amounts converted as provided for in Section 15 hereof) shall be payable on
the date on which Maker consummates its Business Combination (the “Maturity
Date”).  All or any portion of the principal balance may be prepaid without
penalty at any time. Under no circumstances shall any individual, including but
not limited to any officer, director, employee or shareholder of the Maker, be
obligated personally for any obligations or liabilities of the Maker hereunder.

 

2.           Drawdown Requests. Maker and Payee agree that Maker may request,
from time to time, up to One Million Dollars ($1,000,000) in aggregate draw
downs under this Note to be used for working capital, or costs and expenses
related to the Offering and the pursuit of a Business Combination. The principal
amount of this Note may be drawn down from time to time prior to the Maturity
Date upon written request from Maker to Payee (each, a “Drawdown Request”) and
set forth on the Drawdown Request Schedule included as Annex A hereto. Each
Drawdown Request must state the amount to be drawn down, and must not be in an
amount less than Ten Thousand Dollars ($10,000). Payee shall fund each Drawdown
Request no later than three (3) business days after receipt of a Drawdown
Request; provided, however, that the maximum amount of drawdowns to be made
under this Note may not exceed One Million Dollars ($1,000,000). No fees,
payments or other amounts shall be due to Payee in connection with, or as a
result of, any Drawdown Request by Maker.

 

3.           Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

 5 

 

 

 

4.           Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

5.           Events of Default.  The following shall constitute an event of
default (“Event of Default”) under this Note:

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
Maturity Date.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.           Remedies.

 

(a)          Upon the occurrence of an Event of Default specified in Section
5(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
5(b) or 5(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7.           Waivers.  Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

 6 

 

  

8.           Unconditional Liability.  Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

9.           Notices.  All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.         Construction.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

11.         Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.         Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(each, a “Claim”) in or to any distribution of or from the Trust Account to be
established in which the proceeds of the Offering conducted by Maker (including
the deferred underwriters discounts and commissions) and the proceeds from the
sale of certain warrants to be issued and sold by the Maker in a private
placement to close simultaneously with the closing of the Offering are to be
deposited, to be described in greater detail in the registration statement and
prospectus to be filed with the Securities and Exchange Commission in connection
with the Offering, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever; provided, however, that if the Maker completes its Business
Combination, the Maker shall repay the entire unpaid principal balance of the
Note.

 

13.         Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

14.         Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound by the terms of this Note.

 

 7 

 

  

15.         Conversion.

 

(a)          At the Payee’s option upon notice to the Maker, at any time prior
to payment in full of the principal balance of this Note, the Payee may elect to
convert up to Two Hundred Fifty Thousand ($250,000) of the principal balance of
this Note into a number of warrants (the “Warrants”) to purchase shares of the
Maker’s Class A common stock, par value $0.0001 per share (“Common Stock”). Each
$1.00 of such principal balance shall be converted into one (1) Warrant. Each
Warrant shall have the same terms and conditions as the warrants issued by the
Maker pursuant to the private placement, as described in Maker’s Registration
Statement on Form S-1 (333-228018). The Warrants, the shares of the Common Stock
of Maker underlying the Warrants and any other equity security of Maker issued
or issuable with respect to the foregoing by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization,
amalgamation, consolidation or reorganization (the “Warrant Shares”), shall be
entitled to the registration rights set forth in Section 16 hereof.

 

(b)          Upon any complete or partial conversion of the principal amount of
this Note, (i) such principal amount shall be so converted and such converted
portion of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note, Maker shall deliver to Payee the
Warrants, which shall bear such legends as are required, in the opinion of
counsel to Maker or by any other agreement between Maker and the Payee and
applicable state and federal securities laws.

 

(c)          The Payee shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Warrants upon conversion of
this Note pursuant hereto; provided, however, that the Payee shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Payee in connection with any such conversion.

 

(d)          The Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

16.         Registration Rights.

 

(a)          Reference is made to that certain Registration Rights Agreement
between the Maker and the parties thereto, dated as of the date hereof (the
“Registration Rights Agreement”).

 

(b)          The holders (“Holders”) of the Warrants (or the Warrant Shares) and
the Maker, as applicable, shall have all of the same rights, duties and
obligations set forth in the Registration Rights Agreement with respect to a
Registrable Security (as defined in the Registration Rights Agreement).

 

[Signature page follows]

 

 8 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  BOXWOOD MERGER CORP.

 

  By:       Name:     Title:

 

   

 

 

Annex A

 

Drawdown Request Schedule

 

Date of Drawdown   Amount of Drawdown   Aggregate Drawdown          

 



   

